Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 17 and 25 of U.S. Patent No. 10,437,805.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the parent patent, USPN 10,437,805.  For example, claim 1 of the present application and corresponding claim 10 of the parent is compared below.
USPN 10,437,805– Claim 10
Application No. 16/548,524 - Claim 1
A system for analyzing information, comprising: a first database comprising a plurality of records having one or more data element types and one or more data element values; and a computing device in communication with the database, the computing device comprising system memory and configured to: 
identify, in the database, unique data element types; generate a plurality of initial data structure corresponding to the unique data element types, wherein the plurality of initial data structures comprise representations of unique data element values associated with the corresponding unique data element type; 
generate a final data structure based on one or more records of the plurality of records, wherein the final data structure is based upon the data element values included in the one or more records and the data element values represented in the plurality of initial data structures, wherein the final data structure comprises a multidimensional hypercube data structure; 
store the final data structure in a portion of the system memory of the computing device; determine first information relating to first data to be retrieved from the final data structure; 
determine second information relating to second data to be retrieved from a second database external to the system memory, wherein the second information comprises identifying information relating to the location and specification of the second data; 
joining the second data to the final data structure to generate an updated data state without modifying the database; and provide a visualization comprising one or more graphical objects representing the updated data state.

A method comprising: identifying unique data element types in a first database comprising a plurality of records having one or more data element types and one or more data element values; generating, by a first device, a plurality of initial data structures corresponding to the unique data element types, wherein the plurality of initial data structures comprises representations of unique data element values associated with the corresponding unique data element types; and 




generating, by the first device, a final data structure based on: data element values of one or more records of the plurality of records[[,]] and the unique data element values represented in the plurality of initial data structures[[;]], wherein the final data structure is stored in memory with a unique identifier indicative of the unique data element values for each of the corresponding unique data element types. 


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10, 17-18 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Gestrelius et al (“Gestrelius” US 6,236,986 B1), published on May 22, 2001.
As to claim 1, Gestrelius discloses “identifying unique data element types in a first database comprising a plurality of records having one or more data element types and one or more data element values” in figure 1, col. 2: 50-65, and appendix A: table 1-2 (figure 1 discloses the method for database analysis, tables 1-2 disclose a plurality of records having one or more data element types and one or more data element values because column names, “Clothes”, "Color”, “Size”, “ArtNo” correspond to one or more data element types and values within one particular column, “shirt”, “blue”…correspond to one or more data element values).
	Gestrelius discloses “generating, by a first device, a plurality of initial data structures corresponding to the unique data element types, wherein the plurality of initial data structures comprise representations of unique data element values associated with the corresponding unique data element type” in col. 3: 20-22, and appendix A: table 3-7, in which, each table contains unique element value (e.g. table 3 contains two rows (with two unique element values of “shirt” and “jeans”) represented all possible unique values associated with a unique element type of “Clothes”) as to disclose of a plurality of initial data structures corresponding to the unique data element types, wherein the plurality of initial data structures comprise representations of unique data element values associated with the corresponding unique data element type (noting that in col. 1: 49-50, disclosed a device).
Gestrelius discloses “generating, by the first device, a final data structure based on: data element values of one or more records of the plurality of records[[,]] and the unique data element values represented in the plurality of initial data structures[[;]]” in tables 8-9 (tables 8 and 9 contain generated data structure based on records of initial data structures from tables 3-7 combined with tables 1-2).
Gestrelius discloses “wherein the final data structure is stored in memory with a unique identifier indicative of the unique data element values for each of the corresponding unique data element types” in tables 8-9 (each element type (clothes, or color, or size…) has a set of unique identifiers (0 or 1 or 2 or 3) to indicate unique data element values).
As to claim 2, Gestrelius discloses “wherein generating the final data structure comprises generating binary codes for corresponding unique data elements values” in col. 3: 22-23 (“Tables 8 and 9 (see box 104) store all the data records of Tables 1 and 2, respectively, in binary form”).
As to claim 3, Gestrelius discloses “wherein generating the final data structure comprises combining at least two of the plurality initial data structures” in col. 3: 22-23 (“Tables 8 and 9 (see box 104) store all the data records of Tables 1 and 2, respectively, in binary form”). Since tables 8-9 contain corresponding element values from tables 1-2, but in binary format, as a result of combining tables 3-7 with tables 1-2, final data structures in tables 8-9 are generating by combining at least two of the plurality initial data structures.
As to claim 4, Gestrelius discloses “wherein combining at least two of the plurality of initial data structures comprises resolving at least one of data element dependency and data element redundancy between the at least two of the plurality of initial data structures” in tables 3-7. Since each table contains only one unique element type with all possible element values associated with that element type without any dependency between those tables, the process of generating tables 3-7 from tables 1-2 resolves data element dependency. Each tables 3-7 contain unique data record (there is no record having identical element value), and thus it resolves data element redundancy.
As to claim 7, Gestrelius teaches “recalling a visualization of data into a portion of system memory of a first device, wherein the visualization comprises information relating to a first result data structure, and wherein the visualization comprises one or more graphical objects representing the first result data structure” in col. 12: 1-25 and tables 30-31 (table 30 show selected “shirt” element value in a selected color code as suggested of wherein the visualization comprises information relating to a first result data structure. It is noted that element value "shirt" relates to a result data structure because it belongs to a result data) and in col. 4: 1-4 (tables 10-14 show display of list with clickable items as to disclose of the visualization comprises one or more graphical objects representing the first result data structure).
Gestrelius teaches “determining additional information is required to be retrieved, wherein the additional information is stored in memory with a unique identifier indicative of unique data element values for each of one or more unique data element types within the first result data structure” in tables 30-31 (when “shirt” is selected, two available values for size associated to “shirt” are 39 and 40 as to disclose of determining additional information is required to be retrieved; shirt size are values stored in memory; each value of shirt size corresponds to a unique identifier indicative of unique data element values for each of one or more unique data element types within the first result data structure ).
Gestrelius teaches “determining identifying information for retrieving the additional information, wherein the identifying information comprises the unique identifier” in table 30-31 (size corresponds to identifying information for retrieving the additional information).
Gestrelius teaches “retrieving, by the first device, the additional information, wherein the identifying information comprises the unique identifier” in table 30-31 (size corresponds to identifying information for retrieving the additional information).
Gestrelius teaches “and appending, by joining the first result data structure and the second result data structure, the retrieved additional information to the recalled visualization to represent, by the one or more graphical objects, both the first results data structure and a second results data structure” in tables 37-38 (shown blue color and price of 180 as to disclose of appending, by joining the first result data structure and the second result data structure, the retrieved additional information to the recalled visualization to represent, by the one or more graphical objects, both the first results data structure and a second results data structure).
As to claim 10, Gestrelius discloses “wherein the additional information comprises the second results data structure” in tables 30-31 (when “shirt” is selected, two available values for size associated to “shirt” are 39 and 40).
As to claim 17, Gestrelius teaches “reading a plurality of records stored in a database comprising one or more database structures which collectively contain the plurality of records, wherein each record of the plurality of records comprises at least two data element types, wherein at least one of the data element types comprises a different data element value from the data element value for the corresponding data element type in at least one other record of the plurality of records” in col. 3: 20-22, and appendix A: table 3-7 (tables 3-7 store all the element values of tables 1 and 2, in binary form), and  tables 1-2 contain initial data structures from that tables 3-7 are based from.
Gestrelius teaches “instantiating an initial data structure for each unique data element type within the plurality of records” in col. 3: 20-22, and appendix A: table 3-7 (tables 3-7 store all the element values of tables 1 and 2, in binary form as to disclose of generating a final data structure based on one or more records of the plurality of records), and tables 1-2 contain initial data structures from that tables 3-7 are based from.
Gestrelius teaches “creating an entry in the initial data structure for each data element type for each unique data 56element value within that data element type” in col. 3: 20-22, and appendix A: table 3-7, in which, each table contains unique element value (e.g. table 3 contains two rows (with two unique element values of “shirt” and “jeans”) represented all possible unique values associated with a unique element type of “Clothes”).
Gestrelius teaches “selecting one or more database structures within the database” in tables 3-7 (each table contains element values (for each element type) with their associated binary code. Therefore, each table represents a selected database structure within the database).
Gestrelius teaches “instantiating a final data structure for the selected database structures in which the data element value for each data element type reflects the entry made in the initial data structures for that data element value” tables 8-9 (tables 8 and 9 contain generated data structure based on records of initial data structures from tables 3-7 combined with tables 1-2).
Gestrelius discloses “wherein the final data structure is stored in memory with a unique identifier indicative of the data element value for each unique data element type” in tables 8-9 (each element type (clothes, or color, or size…) has a set of unique identifiers (0 or 1 or 2 or 3) to indicate unique data element value).
As to claim 18, Gestrelius teaches “receiving a query for information from the database; instantiating and storing in memory a query data structure containing the database element types” in col. 12: 1-50 (user selection on “shirt” from the clothes table is to disclose of receiving a query for information from the database. Graphical user interface of tables 30-34 is suggested of instantiating and storing in memory a query data structure containing the database element types. It is noted that when user selects “shirt”, the database element type is “clothes” and the database element value is “shirt” and the function is: clothes = “shirt”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gestrelius et al (“Gestrelius” US 6,236,986 B1), published on May 22, 2001, in view of Binkert et al (“Binkert” US 2013/0166568 A1), published on June 27, 2013.
As to claim 5, Gestrelius discloses “storing the final data structure in a portion of the system memory of the first device” in col. 3: 20-28 and col. 1: 55-60 (tables 8 and 9 are compressed version of tables 1 and 2 and thus, they are stored in a portion of the system memory of the first device).
Gestrelius discloses “determining first information relating to first data to be retrieved from the final data structure” in col. 5: 8-10 and table 30 (“shirt” is the value relating to first data to be retrieved because it is selected by the user. Noting that the final data structure in table 8 contains first three records describing “shirt” information).
 It appears Gestrelius does not explicitly disclose “determining second information relating to second data to be retrieved from a second database external to the system memory, wherein the second information comprises identifying information relating to the location and specification of the second data”.
However, Binkert discloses “determining second information relating to second data to be retrieved from a second database external to the system memory, wherein the second information comprises identifying information relating to the location and specification of the second data” in par. 0237 (the storage cloud 116 includes additional data sources 188 is to disclose of second information which specifies location (the storage cloud 116) of additional data sources for older data (specification of the second data)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the Gestrelius teaching of data retrieval with the method and system of Binkert to including “determining second information relating to second data to be retrieved from a second database external to the system memory, wherein the second information comprises identifying information relating to the location and specification of the second data” in order to utilize cloud computing architecture (Binkert, Fig. 1A-B).
Binkert discloses “joining the second data to the final data structure to generate an updated data state without modifying the first database” in par. 0237 (additional data is retrieved from external data source 188 in order to satisfy user query as to disclose of joining the second data to the final data structure. Noting that “older data” stored in storage cloud 116 is retrieved to satisfy user query is to suggest of joining old data (corresponding to second data) to final data structure to generate an updated data state without modifying the first database (in light of Applicant specification paragraph 0131, the fetch data or additional data is used as a part of new data without changing the data structures)).
Gestrelius discloses “and wherein the identifying information comprises the unique identifier” in par. 0035.
As to claim 6, Binkert discloses “joining the second data to the final data structure to generate an updated data state without modifying the first database” in par. 0237 (additional data is retrieved from external data source 188 in order to satisfy user query as to disclose of joining the second data to the final data structure. Noting that “older data” stored in storage cloud 116 is retrieved to satisfy user query is to suggest of joining old data (corresponding to second data) to final data structure to generate an updated data state without modifying the first database (in light of Applicant specification paragraph 0131, the fetch data or additional data is used as a part of new data without changing the data structures)).
As to claim 9, it appears Gestrelius does explicitly disclose “wherein the additional information is retrieved from storage external to the system memory using the identifying information”.
However, Binkert discloses “wherein the additional information is retrieved from storage external to the system memory using the identifying information” in par. 0237 (the storage cloud 116 includes additional data sources 188 is to disclose of the additional information from storage external to the system memory. The additional data sources for older data as to disclose of using the identifying information because older data are data that are older than data in the memory of the user device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the Gestrelius teaching of data retrieval with the method and system of Binkert to including “wherein the additional information is retrieved from storage external to the system memory using the identifying information” in order to decoupling the system.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gestrelius et al (“Gestrelius” US 6,236,986 B1), published on May 22, 2001, in view of Dumitru et al (US 2006/0010114 A1), published on January 12, 2006.
As to claim 8, it appears Gestrelius does not explicitly disclose “wherein the second result data structure comprises a multidimensional hypercube data structure”.
However, Dumitru et al disclose “wherein the second result data structure comprises a multidimensional hypercube data structure” in par. 0031 and Fig. 1 (“A cube 110 (also referred to as a multidimensional array and hypercube) is a multidimensional structure comprising a set of data organized in cells by dimensions and measures. This differs from the relational database paradigm where the storage structure is a table comprising a set of data organized by rows and columns.  One or more cubes 110 define a multidimensional database”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the Gestrelius teaching of data retrieval with the method and system of Dumitru to including “wherein the second result data structure comprises a multidimensional hypercube data structure” as suggested by Dumitru et al in order to increase data dimension (see Dumitru et al par. 0031).
Claims 11-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Gestrelius et al (“Gestrelius” US 6,236,986 B1), in view of Cronin al (“Cronin” US 2014/0280193 A1), published on September 18, 2014.
As to claim 11, Gestrelius discloses “receiving a query for information from a database; identifying data element types relevant to the query and data element values relevant to the 54query” in col. 12: 1-50 (when user selects “shirt” form table 30 is suggested of receiving a query for information from a database. Table 30 shows “Clothes” and selected element value "shirt" as to disclose of identifying data element types relevant to the query and data element values relevant to the query).
Gestrelius teaches “generating a query structure based on the identified data element types and data element values” in col. 12: 1-50 (Tables 30-34 display data structures according to the user selection of “shirt” on table 30 as to disclose of a query structure based on the identified data element types and data element values).
Gestrelius teaches “identifying data in the database based on the query structure” in col. 12: 1-50 (Tables 30-34 display one or more records in the database based on the query structure).
Gestrelius teaches “and generating a results structure containing information relating to the identified data, wherein the query structure and the results structure represent a data state is stored in memory with the information relating to the identified data, and wherein the information relating to the identified data comprises a unique identifier indicative of the identified data element types and the data element values with the results structure” in col. 12: 55-60 (Tables 35-39 display data records with their associated states consisting of three different values: “optional”, “selected”, and “excluded” according to table 39 color code. As a result, any data element on the displaying tables with “selected” color code represents the state of the results structure).
Gestrelius teaches “selectively capturing one or more data states based upon the query structure and results structure, wherein the one or more data states reflect a current data state, wherein selectively capturing comprises storing, for later retrieval, a dynamic snapshot comprising 1) the one or more data states at the time of the capturing” in col. 4: 22-32 (status vector corresponds to a dynamic snapshot, for later retrieval (based on the status, selected element is displayed in different color than not-selected element)). 
It appears Gestrelius does not explicitly teach “and 2) a visualization comprising one or more graphical objects representing the data, and wherein the one or more graphical objects comprise one or more of a graph or a chart”.
 However, Cronin teaches “and 2) a visualization comprising one or more graphical objects representing the data, and wherein the one or more graphical objects comprise one or more of a graph or a chart” in par. 0655 (“The historical data provided and subjected to predictive analysis may yield better predictive results which may be conveyed to a user through data exploration using the various filters or through specialized UI charts and interfaces provided, each of which handle the necessary historical and predictive queries to the predictive database indices on behalf of the user”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the Gestrelius teaching of data retrieval with Cronin method of predictive query interface to include “and 2) a visualization comprising one or more graphical objects representing the data, and wherein the one or more graphical objects comprise one or more of a graph or a chart” in order to help user in predictive analysis using graphical user interface (see Cronin, par. 0655).
Gestrelius discloses “and wherein a user can modify how the data is displayed by the visualization by later interacting with the one or more graphical objects; and generating a current state structure for the captured one or more data states” in col. 4: 22-32 (status vector corresponds to a dynamic snapshot, for later retrieval (based on the status, selected element is displayed in different color than not-selected element)).
As to claim 12, Gestrelius teaches “selectively displaying a representation of the one or more data states; selectively capturing the displayed representation of the one or more data states; and generating a displayed elements structure for the captured displayed representation of the one or more data states” in col. 12: 55-60 and tables 35-39 (different color code for each element cell within each table, represents current state of "selected", "optional" and "excluded". Therefore, depending on what cell (represents element value) is selected (or excluded or optional), tables 35-39 display cells with their associated color code, is to disclose of selectively displaying a representation of the one or more data states; selectively capturing the displayed representation of the one or more data states; generating a displayed elements structure for the captured displayed representation of the one or more data states).
As to claim 13, Gestrelius teaches “selectively retrieving one or more data states based [[up]]on the displayed elements structure” in col. 12: 1-50 (different displayed color code shown on each cell of tables 30 to 34 according to user selection of "shirt" value on table 30 is to disclose of selectively retrieving one or more data states based upon the displayed elements structure).
As to claim 14, Gestrelius teaches “receiving a query for information from a database; identifying data element types relevant to the query and data element values relevant to the 54query” in col. 12: 1-50.
 Gestrelius teaches “generating a query structure based on the identified data element types and data element values” in col. 12: 1-50 (Tables 30-34 display data structures according to the user selection of “shirt” on table 30 as to disclose of a query structure based on the identified data element types and data element values).
Gestrelius teaches “identifying data in the database based on the query structure” in col. 12: 55-60.
 Gestrelius teaches “and generating a results structure containing information relating to the identified data, wherein the results structure is stored in memory with the information relating to the identified data, and wherein the information relating to the identified data comprises a unique identifier indicative of the identified data element types and the data element values within the results structure” in col. 12: 55-60 (Tables 35-39 display data records with their associated states consisting of three different values: “optional”, “selected”, and “excluded” according to table 39 color code. As a result, any data element on the displaying tables with “selected” color code represents the results structure. Tables 35-39 contains a unique identifier indicative of the identified data element types and the data element values within the results structure).
Gestrelius teaches “selectively capturing one or more data states based upon the query structure and results structure, wherein the one or more first data states are an indicia of a current data state” in col. 4: 14-26 (the status vector represent the current data state for data element whether it is selected (a zero value) or not select (a 1 value) as to disclose of selectively capturing one or more data states based upon the query structure and results structure, wherein the one or more data states are an indicia of a current data state).
Gestrelius teaches “wherein selectively capturing comprises storing, for later retrieval, a dynamic snapshot comprising 1) the one or more data states at the time of the capturing” in col. 4: 22-32 (status vector corresponds to a dynamic snapshot, for later retrieval (based on the status, selected element is displayed in different color than not-selected element)).
 It appears Gestrelius does not explicitly teach “2) a visualization comprising one or more graphical objects representing the data, and wherein the one or more graphical objects comprise one or more of a graph or a chart”.
However, Cronin teaches “2) a visualization comprising one or more graphical objects representing the data, and wherein the one or more graphical objects comprise one or more of a graph or a chart” in par. 0655 (“The historical data provided and subjected to predictive analysis may yield better predictive results which may be conveyed to a user through data exploration using the various filters or through specialized UI charts and interfaces provided, each of which handle the necessary historical and predictive queries to the predictive database indices on behalf of the user”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the Gestrelius teaching of data retrieval with Cronin method of predictive query interface to include “2) a visualization comprising one or more graphical objects representing the data, and wherein the one or more graphical objects comprises one or more of a graph or a chart” in order to help user in predictive analysis using graphical user interface (see Cronin, par. 0655).
Gestrelius teaches “and wherein a user can modify how the data is displayed by the visualization by later interacting with the one or more graphical objects” in col. 4: 22-32 (status vector corresponds to a dynamic snapshot, for later retrieval (based on the status, selected element is displayed in different color than not-selected element)).
	Gestrelius teaches “selectively displaying one or more second data states of the query structure, the results structure, or a combination thereof; selectively capturing the displayed second data states along with the first data states that are the indicia of the current state; and modifying the displayed data states” in col. 4: 22-32.
As to claim 15, Gestrelius teaches “selectively capturing the modified displayed data states” in col. 5:28-30 (“If the user selects an excluded value, at least all previous selections contradictory to the new selection change their status accordingly”. It is noted that when selection status changes, the color code in user interface tables is changed as well according to possible color code in table 39 (color code database element type)).
As to claim 16, Gestrelius teaches “selectively discarding the modified displayed data states” in col. 5: 28-30 (“If the user selects an excluded value, at least all previous selections contradictory to the new selection change their status accordingly”). It is noted that previous selections change accordingly is to suggest of discarding the modified displayed data states.

As to claim 19, Gestrelius teaches “instantiating and storing in memory a results data structure containing information relating to the identified data including the database element types and database element values of the identified one or more records” in col. 12: 55-60 and tables 35-39 (the result of selecting "shirt" and size "40" are displayed from tables 35-38 as of clothes = "shirt", size = "40", color = "blue", price = "180").
Gestrelius teaches “selectively capturing one or more data states of the query data structure and results data structure, wherein the one or more data states reflect a current data state” in col. 12: 1-50 (tables 30-34 represent current data state associated to the user selection of clothes = “shirt”. The current data state is also considered as first data state as user first select clothes to be “shirt”).
Gestrelius teaches “wherein selectively capturing comprises storing, for later retrieval, a dynamic snapshot comprising 1) the one or more data states at the time of the capturing” in col. 4: 22-32 (status vector corresponds to a dynamic snapshot, for later retrieval (based on the status, selected element is displayed in different color than not-selected element)).
It appears Gestrelius does not explicitly teach “and 2) a visualization comprising one or more graphical objects representing the data, and wherein the one or more graphical objects comprise one or more of a graph or a chart”.
However, Cronin teaches “and 2) a visualization comprising one or more graphical objects representing the data, and wherein the one or more graphical objects comprise one or more of a graph or a chart” in par. 0655 (“The historical data provided and subjected to predictive analysis may yield better predictive results which may be conveyed to a user through data exploration using the various filters or through specialized UI charts and interfaces provided, each of which handle the necessary historical and predictive queries to the predictive database indices on behalf of the user”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the Gestrelius teaching of data retrieval with Cronin method of predictive query interface to include “2) a visualization comprising one or more graphical objects representing the data, and wherein the one or more graphical objects comprises one or more of a graph or a chart” in order to help user in predictive analysis using graphical user interface (see Cronin, par. 0655).
Gestrelius teaches “and wherein a user can modify how the data is displayed by the visualization by later interacting with the one or more graphical objects” in col. 4: 22-32 (status vector corresponds to a dynamic snapshot, for later retrieval (based on the status, selected element is displayed in different color than not-selected element)). 
As to claim 20, Gestrelius teaches Gestrelius teaches “and instantiating a current state data structure for the captured one or more data states and saving the captured one or more data states in the current state data structure” in tables 8-9.
Response to Arguments
Regarding Applicant’s argument on page 9 of the remarks, Applicant argues that “Gestrelius in view of Dumitru fails to tach or suggest “generating […] a final data structure” as presently claimed by amended claim 1”. Applicant’s argument is respectfully considered, but is not persuasive. In tables 8-9 (each element type (clothes, or color, or size…) has a set of unique identifiers (0 or 1 or 2 or 3) to indicate corresponding unique data element values. In case of element type of clothes, 0 and 1 are unique identifiers corresponding to unique data elements of “shirt” and “jeans” (see table 3 for detail)).
Regarding Applicant’s argument on page 9 of the remarks, Applicant argues that the motivation to combine the references is not supported with respect to claim 1 rejection. Applicant’s argument is respectfully considered, but is moot due to the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165